Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fournier et al. U.S. PGPub 2017/0129355 A1 (hereinafter Fournier).
Regarding Claim 11, Fournier teaches a charging station for an electric vehicle (Fournier, Fig. 1; Title), comprising a charging station stand (Fournier, Fig. 1, Element 2a; Para. [0014], Lines 9-11, “housing”), a charging cable held by the charging station stand (Fournier, Fig. 1, Element 6; Para. [0014], Line 11, “EV charging cable”), wherein a first end of the charging cable is connected to a power source (Fournier, Figs. 1 and 2, Element 1; Para. [0015], Lines 1-5, “master charger unit”, and Fig. 3, Element 14; Para. [0019], Lines 3-9, “junction box”) and wherein the charging cable is retractable by means of a retraction mechanism (Fournier, Fig. 3, Element 18; Para. [0019], Lines 1-3, and Para. “0020], Lines 1-5, “cable management system”), and a charging plug (Fournier, Fig. 1, Element 7; Para. [0014], Lines 11-14, “EV charging connector”) connected to a second end of the charging cable (Fournier, Fig. 3, Element 7 illustrated connected to the free end of cable 6; Para. [0014], Lines 11-14), wherein 
Regarding Claim 12, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 11.  Furthermore, Fournier teaches wherein the charging station stand holds a portion of the charging cable at the top of the charging station stand by means of a pulley (Fournier, Fig. 3, Element 20; Para. [0021], Lines 1-3). 
Regarding Claim 13, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 11.  Furthermore, Fournier teaches wherein the retraction mechanism coils at least a portion of the charging cable within the structure of the charging station stand (Fournier, Fig. 3, Where cable 6 is coiled around pulley 24; Para. [0022], Lines 1-6). 
Regarding Claim 14, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 11.  Furthermore, Fournier teaches wherein the retraction mechanism (Fournier, Fig. 3, Element 18) holds the charging cable (Fournier, Fig. 3, Element 6) in tension while the charging plug (Fournier, Fig. 3, Element 7) is connected to a charging port of an electric vehicle (Fournier, Para. [0020], Lines 1-10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. U.S. PGPub 2017/0129355 A1 (hereinafter Fournier) in view of Yamamaru et al U.S. PGPub 2018/0229613 A1 (hereinafter Yamamaru).
Regarding Claim 1, Fournier teaches a charging system for an electric vehicle (Fournier, Fig. 1; Title), comprising a charging station (Fournier, Fig. 1, Element 2; Para. [0014], Lines 7-9), wherein the charging station comprises a charging station stand (Fournier, Fig. 1, Element 2a; Para. [0014], Lines 9-11, “housing”), a charging cable held by the charging station stand (Fournier, Fig. 1, Element 6; Para. [0014], Line 11, “EV charging cable”), wherein a first end of the charging cable is connected to a power source (Fournier, Figs. 1 and 2, Element 1; Para. [0015], Lines 1-5, “master charger unit”, and Fig. 3, Element 14; Para. [0019], Lines 3-9, “junction box”) and wherein the charging cable is retractable by means of a retraction mechanism (Fournier, Fig. 3, Element 18; Para. [0019], Lines 1-3, and Para. “0020], Lines 1-5, “cable management system”), and a charging plug (Fournier, Fig. 1, Element 7; Para. [0014], Lines 11-14, “EV charging connector”) connected to a second end of the charging cable (Fournier, Fig. 3, Element 7 illustrated connected to the free end of cable 6; Para. [0014], Lines 11-14), wherein the charging plug is configured to connect to a charging port of an electric vehicle (Fournier, Para. [0004], Lines 1-7, “EV charging socket”. As realized in Fig. 1, but not separately called out.), and a charging port for the electric vehicle (Fournier, Para. [0004], Lines 1-7, “EV charging socket”. As realized in Fig. 1, but not separately called out.), wherein the charging port is mounted on the topside of the electric vehicle (Fournier, Fig. 1, Where the rear most vehicle appears to have the charging port at the topside of the electric vehicle and as taught in the text of the invention “EV charging socket which can be located anywhere around the EV”; Para. [0002], Lines 14-15), and wherein the charging port is configured to accept a connection to 
The Fournier reference teaches the claimed invention as stated above, but does not explicitly teach the charging port of the electric vehicle being mounted on the topside of the electric vehicle.
Yamamaru, however, teaches a charging port for the electric vehicle (Yamamaru, Fig. 2, Elements 22 and 23; Para. [0035], Lines 6-8), wherein the charging port is mounted on the topside of the electric vehicle (Yamamaru, Fig. 2; Para. [0044], Lines 1-5), and wherein the charging port is configured to accept a connection to the charging plug (Yamamaru, Fig. 8, Elements 22 and 50; Para. [0058], Lines 1-4).
It would have been obvious to a person having ordinary skill in the art to understand that although Fournier is silent as to where the charging port would be located on a particular electric vehicle, Fournier would inherently incorporate some type of conventional charging port location commonly understood in the art.  The charging port location taught by Yamamaru, for accessing the charging port of the vehicle during a charging operation by connecting the vehicle to the charging station via a charging cable fitted with an appropriate connector, teaches one of the many conventional charging port locations utilized in the art for locating the charging port for ease of access by the user while providing protection from the weather and from unauthorized use.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Yamamaru, to locate the charging port of the electric vehicle to be conveniently connected to the charging system of Fournier.
Regarding Claim 5, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 1.  Furthermore, Yamamaru teaches wherein the charging port is concealed by a charging port cover when not in use (Yamamaru, Fig. 2, Element 21; Para. [0035], Lines 1-6). 
It would have been obvious to a person having ordinary skill in the art to understand that although Fournier is silent as to whether or not the charging port would be concealed by a charging port cover, Fournier would inherently incorporate some type of conventional charging port protection commonly understood in the art.  The charging port protective cover taught by Yamamaru, for accessing the charging port of the vehicle during a charging operation and protecting the charging port when not in a charging operation, teaches one of the many conventional charging port protection methods utilized in the art for protecting the electric vehicle charging port.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional charging port protection methods, such as the one taught by Yamamaru, to incorporate a protective cover for the vehicles charging ports of the charging system of Fournier. 
Regarding Claim 6, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 1.  Furthermore, Fournier teaches wherein the charging station stand holds a portion of the charging cable at the top of the charging station stand by means of a pulley (Fournier, Fig. 3, Element 20; Para. [0021], Lines 1-3). 
Regarding Claim 7, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 1.  Furthermore, Fournier teaches wherein the retraction mechanism coils at least a portion of the charging cable within the 
Regarding Claim 8, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 1.  Furthermore, Fournier teaches wherein the retraction mechanism (Fournier, Fig. 3, Element 18) holds the charging cable (Fournier, Fig. 3, Element 6) in tension while the charging plug (Fournier, Fig. 3, Element 7) is connected to a charging port of an electric vehicle (Fournier, Para. [0020], Lines 1-10). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. U.S. PGPub 2017/0129355 A1 (hereinafter Fournier) in view of Yamamaru et al U.S. PGPub 2018/0229613 A1 (hereinafter Yamamaru) as applied to claim 1 above, and further in view of Rajaie et al. U.S. PGPub 2018/0229613 A1 (hereinafter Rajaie).
Regarding Claim 2, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 1, but does not explicitly teach a charging port on top of a rear deck lid.
Rajaie, however, teaches wherein the charging port is mounted on top of a deck lid at the rear of the electric vehicle (Rajaie, Figs. 3 and 13, Elements 304A and 304B; Para. [0037], Lines 1-10, “located in the most convenient charging locations”).
Absent of showing criticality to locate the charging port of a vehicle on top of a deck lid at the rear of the electric vehicle, it would have been an obvious matter of design choice to locate the charge port of Fournier based on desirability, since applicant has not disclosed that this location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other locations.
Regarding Claim 3, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 1, but does not explicitly teach the charging port is mounted on the roof of the electric vehicle. 
Rajaie, however, teaches wherein the charging port is mounted on a roof of the electric vehicle (Rajaie, Fig. 3, Elements 304 illustrated at various locations; Para. [0037], Lines 1-10, “located on a first side of the vehicle”, where the first side could be understood as the “top side”).
Absent of showing criticality to locate the charging port of a vehicle on the roof of the electric vehicle, it would have been an obvious matter of design choice to locate the charge port of Fournier based on desirability, since applicant has not disclosed that this location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other locations. 
Regarding Claim 4, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 1, but does not explicitly teach the charging port is mounted below a spoiler of the electric vehicle. 
Rajaie, however, teaches wherein the charging port is mounted below a spoiler of the electric vehicle (Rajaie, Fig. 3, Element 304F; Para. [0037], Lines 1-10, Not explicitly stated, but obvious from the illustration.).
Absent of showing criticality to locate the charging port of a vehicle below a spoiler of the electric vehicle, it would have been an obvious matter of design choice to locate the charge port of Fournier based on desirability, since applicant has not disclosed that this location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other locations.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. U.S. PGPub 2017/0129355 A1 (hereinafter Fournier) in view of Yamamaru et al U.S. PGPub 2018/0229613 A1 (hereinafter Yamamaru) as applied to claim 1 above, and further in view of Kohler et al. U.S. Patent 10,202,046 B2 (hereinafter Kohler).
Regarding Claim 9, The combined teaching of references Fournier and Yamamaru discloses the claimed invention as stated above in claim 1.  Furthermore, Fournier teaches wherein the charging station includes a socket to hold the charging plug in place when the charging station is not in use (Fournier, Fig. 1, Element 36; Para. [0027], Lines 1-13).
Fournier does not explicitly state the charging station includes a socket to hold the charging plug in place when charging is not in use, but implies the charging plug is contained within the charging housing along with the charging cable.
Kohler, however, teaches wherein the charging station includes a socket to hold the charging plug in place when the charging station is not in use (Kohler, Fig. 1, Element 18; Col. 3, Lines 55-57).
It would have been obvious to a person having ordinary skill in the art to understand that although Fournier is not explicit as to whether or not the elongated recess in the charging housing for holding the charging cable when the charging station is not in use has an actual connector for the charging plug, Fournier would inherently incorporate some type of conventional charging plug protection commonly understood in the art.  The charging cable plug docking connection taught by Kohler, for holding the charging plug when not connected to a vehicle, teaches one of the many conventional charging plug protection methods utilized in the art for protecting the charging station plug.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional charging plug 
Regarding Claim 10, The combined teaching of references Fournier, Yamamaru and Kohler discloses the claimed invention as stated above in claims 9/1.  Furthermore, Fournier teaches wherein the retraction mechanism (Fournier, Fig. 3, Element 18) holds the charging cable (Fournier, Fig. 3, Element 6) in tension (Fournier, Para. [0020], Lines 1-10) while the charging plug is held in place (Fournier, Fig. 1, Element 36; Para. [0027], Lines 1-13), but does not teach the charging plug being held in place by a socket.
Kohler, however, teaches the charging plug is held in place by the socket (Kohler, Fig. 1, Element 18; Col. 3, Lines 55-57).
It would have been obvious to a person having ordinary skill in the art to understand that although Fournier is not explicit as to whether or not the elongated recess in the charging housing for holding the charging cable when the charging station is not in use has an actual connector for the charging plug, Fournier would inherently incorporate some type of conventional charging plug protection commonly understood in the art.  The charging cable plug docking connection taught by Kohler, for holding the charging plug when not connected to a vehicle, teaches one of the many conventional charging plug protection methods utilized in the art for protecting the charging station plug.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional charging plug protection methods, such as the one taught by Kohler, to protect the charging plug of the charging system of Fournier when the cable/plug is not connected to a vehicle.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. U.S. PGPub 2017/0129355 A1 (hereinafter Fournier) as applied to claim 11 above, and further in view of Kohler et al. U.S. Patent 10,202,046 B2 (hereinafter Kohler).
Regarding Claim 15, The Fournier reference discloses the claimed invention as stated above in claim 11.  Furthermore, Fournier teaches wherein the charging station includes a socket to hold the charging plug in place when the charging station is not in use (Fournier, Fig. 1, Element 36; Para. [0027], Lines 1-13).
Fournier does not explicitly state the charging station includes a socket to hold the charging plug in place when charging is not in use, but implies the charging plug is contained within the charging housing along with the charging cable.
Kohler, however, teaches wherein the charging station includes a socket to hold the charging plug in place when the charging station is not in use (Kohler, Fig. 1, Element 18; Col. 3, Lines 55-57).
It would have been obvious to a person having ordinary skill in the art to understand that although Fournier is not explicit as to whether or not the elongated recess in the charging housing for holding the charging cable when the charging station is not in use has an actual connector for the charging plug, Fournier would inherently incorporate some type of conventional charging plug protection commonly understood in the art.  The charging cable plug docking connection taught by Kohler, for holding the charging plug when not connected to a vehicle, teaches one of the many conventional charging plug protection methods utilized in the art for protecting the charging station plug.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional charging plug 
Regarding Claim 16, The combined teaching of references Fournier and Kohler discloses the claimed invention as stated above in claims 15/11.  Furthermore, Fournier teaches wherein the retraction mechanism (Fournier, Fig. 3, Element 18) holds the charging cable (Fournier, Fig. 3, Element 6) in tension (Fournier, Para. [0020], Lines 1-10) while the charging plug is held in place (Fournier, Fig. 1, Element 36; Para. [0027], Lines 1-13), but does not teach the charging plug being held in place by a socket.
Kohler, however, teaches the charging plug is held in place by the socket (Kohler, Fig. 1, Element 18; Col. 3, Lines 55-57).
It would have been obvious to a person having ordinary skill in the art to understand that although Fournier is not explicit as to whether or not the elongated recess in the charging housing for holding the charging cable when the charging station is not in use has an actual connector for the charging plug, Fournier would inherently incorporate some type of conventional charging plug protection commonly understood in the art.  The charging cable plug docking connection taught by Kohler, for holding the charging plug when not connected to a vehicle, teaches one of the many conventional charging plug protection methods utilized in the art for protecting the charging station plug.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional charging plug protection methods, such as the one taught by Kohler, to protect the charging plug of the charging system of Fournier when the cable/plug is not connected to a vehicle.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. U.S. PGPub 2017/0129355 A1 (hereinafter Fournier) as applied to claim 11 above, and further in view of Yamamaru et al U.S. PGPub 2018/0229613 A1 (hereinafter Yamamaru).
Regarding Claim 17, The Fournier reference discloses the claimed invention as stated above in claim 11, but does not explicitly teach the charging port mounted on the topside of the vehicle.
Yamamaru, however, teaches wherein the charging plug (Yamamaru, Fig. 8, Element 50; Para. [0058], Lines 1-4) is configured to connect to a charging port (Yamamaru, Fig. 2, Elements 22 and 23; Para. [0035], Lines 6-8) that is mounted on the topside of an electric vehicle (Yamamaru, Fig. 2; Para. [0044], Lines 1-5). 
It would have been obvious to a person having ordinary skill in the art to understand that although Fournier is silent as to where the charging port would be located on a particular electric vehicle, Fournier would inherently incorporate some type of conventional charging port location commonly understood in the art.  The charging port location taught by Yamamaru, for accessing the charging port of the vehicle during a charging operation by connecting the vehicle to the charging station via a charging cable fitted with an appropriate connector, teaches one of the many conventional charging port locations utilized in the art for locating the charging port for ease of access by the user while providing protection from the weather and from unauthorized use.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Yamamaru, to locate the charging port of the electric vehicle to be conveniently connected to the charging system of Fournier.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaie et al. U.S. PGPub 2018/0229613 A1 (hereinafter Rajaie) in view of Yamamaru et al U.S. PGPub 2018/0229613 A1 (hereinafter Yamamaru) and Bianco et al. U.S. PGPub 2012/0048983 A1 (hereinafter Bianco).
Regarding Claim 18, Rajaie teaches a battery powered vehicle configured to travel on a road or other suitable surface (Rajaie, Fig. 1; Paras. [0019] – [0022]) comprising a battery (Rajaie, Fig. 2, Element 208; Para. [0024], Lines 7-9) and an electric motor (Rajaie, Fig. 2, Element 212; Para. [0024], Lines 5-9) for providing propulsive power for the vehicle (Rajaie, Para. [0026], Lines 1-5), an exterior body covering a vehicle passenger compartment and the motor and the battery (Rajaie, Figs. 1 and 2, Element 108; Para. [0019], Lines 1-17), a charging port (Rajaie, Fig. 3, Element 304; Para. [0037], Lines 1-10) for mating with a charging plug connected to a charging cable for providing electrical power to charge the battery (Rajaie, Fig. 3, Para. [0035], Lines 1-25), and wherein the opening is located in a top surface of the exterior body (Rajaie, Figs. 3 and 13, Elements 304A and 304B; Para. [0037], Lines 1-10, “located in the most convenient charging locations” and illustrated in the top surface of the exterior body), but does not teach the details of the port location.
Yamamaru, however, teaches a charging port (Yamamaru, Fig. 2, Elements 22 and 23; Para. [0035], Lines 6-8) for mating with a charging plug (Yamamaru, Fig. 8, Elements 22 and 50; Para. [0058], Lines 1-4) connected to a charging cable (Yamamaru, Fig. 8, Illustrated but not separately identified.) for providing electrical power to charge the battery (Yamamaru, Para. [0003], Lines 1-4), wherein the exterior body includes an opening through which the charging plug may pass to mate with the charging port (Yamamaru, Fig. 8, Element 29; Para. [0045], Lines 1-13, “port chamber”), and wherein the opening is located in a top surface of the exterior 
It would have been obvious to a person having ordinary skill in the art to understand that although Rajaie is silent as to where the charging port would be located on a particular electric vehicle, Rajaie would inherently incorporate some type of conventional charging port location commonly understood in the art.  The charging port location taught by Yamamaru, for accessing the charging port of the vehicle during a charging operation by connecting the vehicle to the charging station via a charging cable fitted with an appropriate connector, teaches one of the many conventional charging port locations utilized in the art for locating the charging port for ease of access by the user while providing protection from the weather and from unauthorized use.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Yamamaru, to locate the charging port of the electric vehicle to be conveniently connected to the vehicle of Rajaie.
Bianco, however, teaches so that the charging cable can deploy directly downward from above the vehicle to allow the charging plug to mate with the charging port without the cable making contact with the surface surrounding the vehicle (Bianco, Figs. 5, 8 and 53; Para. [0214], Lines 1-6, “vertical mount”. Bianco does not explicitly state this limitation, but it is obvious from the design.).
It would have been obvious to a person having ordinary skill in the art to understand that although Rajaie is silent as to whether or not the cable would touch the vehicle being charged, Rajaie would inherently incorporate some type of conventional vehicle finish protection method commonly understood in the art.  The vehicle finish protection method taught by Bianco, for 
Regarding Claim 19, The combined teaching of references Rajaie, Yamamaru and Bianco discloses the claimed invention as stated above in claim 18.  Furthermore, Rajaie teaches wherein the opening is located in a portion of the vehicle forward of the passenger compartment (Rajaie, Fig. 3, Element 304E; Para. [0037], Lines 1-10, “located in the most convenient charging locations”).
Absent of showing criticality to locate the charging port of a vehicle in the forward portion of the electric vehicle, it would have been an obvious matter of design choice to locate the charge port of Fournier based on desirability, since applicant has not disclosed that this location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other locations. 
Regarding Claim 20, The combined teaching of references Rajaie, Yamamaru and Bianco discloses the claimed invention as stated above in claim 18.  Furthermore, Rajaie teaches wherein the opening is located in a portion of the body of the vehicle aft of the passenger compartment (Rajaie, Fig. 3, Element 304A, B and F; Para. [0037], Lines 1-10, “located in the most convenient charging locations”).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bianco et al. U.S. PGPub 2011/0074351 teaches a vehicle charging station with overhead charging cables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JERRY D ROBBINS/            Examiner, Art Unit 2859